DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022, 04/12/2022, 12/10/2021 and 08/07/2020 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0018], the second instance of “Radially inward” should read “Radially outward”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0043] specifies a WRW of FIG. 1 which is not illustrated in the drawings; and Paragraph [0065] specifies a chamfer 6 and a lateral sipe sidewall 31 of FIG. 2 which are not illustrated in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the total volumetric void" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.

Allowable Subject Matter
Claims 1-11 and 13-17 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Ascanelli et al. (US 2017/0129289 A1 – of record) discloses the claimed structure of a pair of annular bead areas, a pair of sidewalls, a crown portion, a tread, one or more belt plies, a pair of shoulders, and cap ply. However, the prior art nor any other prior art of record teaches or discloses nor reasonably suggest forming the tire such to include the cap ply being characterized as having a rupture force greater than 210 N per 15 mm of cap ply width. And the tread having the features of a shoulder rib includes an elongate compliance feature comprising a groove or a sipe, the elongate compliance feature extending primarily in a circumferential direction of the tire and into the tread thickness to a depth equal to or less than 75% of the skid depth of the tread at the location of the elongate compliance feature; and where for the outer, ground-engaging side, the lateral sipes and lateral grooves are arranged to provide an average lateral feature spacing of less than 15 mm; and where an average inclination angle for the lateral grooves is greater than 6 degrees in the shoulder ribs and is greater than 20 degrees in the central ribs; and where a longitudinal non-lateral sipe edge density for all lateral grooves, longitudinal grooves, and the elongate compliance feature is greater than 21.1 micrometers/mm2; and where a longitudinal lateral sipe edge density for all lateral sipes is greater than 5.5 micrometers/mm2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749